Exhibit 10.109

 

HORIZON GROUP PROPERTIES, INC.
Condensed Consolidated Balance Sheet
(unaudited)

 

 

 

May 31, 2003

 

ASSETS

 

 

 

Real estate – at cost:

 

 

 

Land

 

$

8,591

 

Buildings and improvements

 

84,358

 

Less accumulated depreciation

 

(14,216

)

Total net real estate

 

78,733

 

 

 

 

 

Cash and cash equivalents

 

561

 

Restricted cash

 

3,842

 

Tenant accounts receivable, net

 

3,807

 

Real estate – discontinued operations

 

15,247

 

Deferred costs (net of accumulated amortization)

 

2,127

 

Other assets

 

2,190

 

Total assets

 

$

106,507

 

 

 

 

 

LIABILITIES AND SHAREHOLDERS’ EQUITY

 

 

 

Liabilities:

 

 

 

Mortgages and other debt

 

$

92,924

 

Accrued interest

 

5,223

 

Accounts payable and other accrued expenses

 

2,126

 

Prepaid rents and other tenant liabilities

 

875

 

Other liabilities

 

1,046

 

Total liabilities

 

102,194

 

 

 

 

 

Minority interests

 

1,658

 

 

 

 

 

Shareholders’ equity:

 

 

 

Common shares ($.01 par value, 50,000 shares authorized, 2,870 issued and
outstanding)

 

29

 

Additional paid-in capital

 

17,552

 

Accumulated deficit

 

(14,926

)

Total shareholders’ equity

 

2,655

 

Total liabilities and shareholders’ equity

 

$

106,507

 

 

Note - The condensed consolidated balance sheet includes the accounts of the
Company’s subsidiary, Horizon Group Properties, L.P., and other wholly owned
subsidiaries and is prepared in accordance with accounting principles generally
accepted in the United States for interim financial information. Accordingly, it
does not include all of the information and footnotes required by accounting
principles generally accepted in the United States for complete financial
statements, and, therefore, should be read in conjunction with the Company’s
Annual Report on Form 10-K for the year ended December 31, 2002, the Company’s
Quarterly Report on Form 10-Q for the three months ended March 31, 2003 and the
Company’s Current Reports on Form 8-K filed since January 1, 2003.

 

 

--------------------------------------------------------------------------------